Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has elected 1-7 without traverse and added claims 21-30. In as much as the features of 27 for example are argued to be similar to those in 1-7 they are rejected similarly. Claims 8-20 are canceled. This action is a non-final office action.  

Claim interpretation
    Claim 1 – “accessible by”- a capability, any database is accessible
    Claim 1- “potential policy holder”, “potential insurer” etc.  – very generally any person, insurer etc because potential is a state of mind for a person.
    Claim 2 – “or” is a choice, only one side of the “or is required”
    Claim 3 – Information to construct a replica= plans and this information could be a lot of things
    Claims 1, 21, 27- client, unknown if software or human– per 112 (a). 
    Element that goes into construction of the to-be built structure- almost anything is an element.
   					Claim Objections
Claims 23 and 23 are objected to because of the following informalities:  Applicant cannot have two claims with the same numbers. Applicant should cancel one claim and rewrite it as a new number. Appropriate correction is required.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-26, 27-30 are rejected because they use the term “client” “policy holder client”, “insurer client” , “home inspector client” etc.   

However, the specification uses the  term “client” one time,  the context “proprietary software allows each client to set what the threshold limit will be” Is a client a human, is a client a “server client”? How does one know what a client is in this context. Applicant should clarify within the existing support “client” It is noted that in the same paragraph 0023 where client is mentioned, “users” are also mentioned. Thus it is unclear if the clients are the users or the clients or the client servers etc. 
For the purpose of examination “client” is interpreted based on the modifier, “insurer client” is “insurer” “potential policy holder client” is “potential policy holder” etc.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation "the dispute" in.  There is insufficient antecedent basis for this limitation in the claim. The examiner has no context for dispute because it was not previously introduced. The limitation is interpreted as dispute.  It is noted that the specification does not provide guidance about disputes only “if any questions or disputes arise” … (0029) 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-7 and 21-30 are rejected under 35 USC 101


Claims 1-7 and 21-26, 27-30 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.  Claims 1 and claims 21 are system claims which are generally statutory classes.  Claims 1, 21, 27 are directed to “a system”. Claims 1, 21, 27 are directed to the abstract idea of “insurance policy database”. Insurance is considered to be grouped under organizing human activity and is a fundamental economic practice”. The technical elements of the claims include “a server” that stores information.  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server”,   represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of using rules to manage an insurance policy.   
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of storing data related to insurance policies using a server. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claims 1,21 and respective dependent claims (2-7 and 22-26) are not patent eligible. Claim 27 is a broader version of claims 1, 21 with some dependent features as well. Applicant attorney has indicated that claim 27 contains only elements found in claims 1, 21 or the dependent claims.  The Claims are likewise rejected under similar reasons for 35 USC 101.
The elements of 28-29 related to QR code would be more compelling from a technology point of view if further expounded upon and inserted into claims 1, 21 with the addition of further technical details in regards to 35 USC 101. 
Applicant should consider adding computing technologies and actual steps that are computer specific to the claims. For example the internet, the display of custom graphics, etc. The steps as generally construed are storing data in a database for future use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-26,27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Devereaux 10,163162 in view of US Patent Publication 2006/0085322 to Crookshanks and US Patent Publication to Swahn 20090177500

As per claim 1 Devereaux discloses;
 A system, comprising: a potential policy holder client accessible by a potential policy holder of a property insurance policy, 
Devereaux(col. 3, insured may be an applicant for a new policy or an insured that is in force, thus it could be referring to a potential policy holders)
An property insurance policy an insurer client accessible by a plurality of potential insurers 
Devereaux(col. 3, insured may be an applicant for a new policy or an insured that is in force, thus it could be referring to a potential policy holders, as noted above “client” is not supported)
a database storing specbook data, wherein the specbook data comprises:  (data storage, specbook is the name for the data)
an element that goes into construction of the structure;
a photo of at least a portion of the structure; or a description of the portion of the structure; 
(Here or provides a choice, how one could have a photo of an unbuilt structure is impossible unless it’s a rendering, an element that goes into construction. The limitation is very general Devereaux teaches photos of existing structures see Crookshanks below for “to be built”),  
a server communicatively coupled to the potential policy holder client, the insurer client, and the database, 
Devereaux (col. 5 server, note “client” has minimal support as indicated above, human, server-client or software?)
Here Devereux does not explicitly disclose what Crookshanks teaches which is a bidding system where contractors can bid for various buildings to be built;
to view the specbook data; Crookshanks(0160 a spec. is provided for bidding on a building to be constructed)
is for a to-be-built structure;  Crookshanks (0160 construction bidding for construction to be built) Crookshanks gathers data for bidding related to “to be built buildings” including drawings and renderings for to be built structures(0126)
Here the motivation for the combination is that the construction industry needs to bid and manage complex projects and a database for bidding and cost estimation will make the process more efficient. (0003-4)
Devereaux and Crookshanks do not explicitly disclose the “insurer” element 
wherein the server stores and executes instructions to: receive requests from the plurality of potential insurers via the insurer client to bid on insuring the to-be-built structure; 
(0006 potential insurers)
transmit the requests to the potential policy holder via the potential policy holder client; 
receive an approval from the potential policy holder via the potential policy holder client for a subset of potential insurers 
(0005-6 potential insurers various people bid on policies for the potential policy holder)
transmit the (specbook see Crookshanks) data to the subset of potential insurers via the insurer client; 
In regards to bids for insurance Swahn teaches insurance company collaboration;
receive a set of bids to insure the structure from the subset of potential insurers via the insurer client; transmit the set of bids to the potential policy holder via the potential policy holder client; receive a selected bid from the potential policy holder via the potential policy holder client, wherein: the selected bid corresponds to a selected insurance policy; the selected bid is selected by the policy holder from the set of bids; 
Swahn(0006 select insurers)
and the selected bid was proposed by a selected insurer from the subset of potential insurers; and transmit a confirmation of bid selection to the selected insurer via the insurer client.  
Swahn (0006)The motivation for incorporating Swan’s multi-insurance co-operation software is because insurance is used to hedge loss and in some cases insurances companies collaborate and or compete for insurance projects making the process more efficient(0005-6)


Claim 21 is similar to claim 1 as argued by applicant but does contain second client for example. 
Claim 27 is a broader version of claims 1, 21 as indicated by applicant attorney and would be rejected for the same reasons as claim 1 plus in some instances elements found in dependent claims.

As per claim 2, Devereux does not explicitly disclose “to be built structure” type details Crookshanks teaches, The system of claim 1, wherein the specbook data or the element that goes into construction of the to-be-built structure comprise: blueprints of the to-be-built structure; material used for the to-be-built structure; fixtures used for the to-be-built structure; or spacing of studs of the to-be-built structure.  Crookshanks (various plans and drawings for bidding to be built construction, 0088, 0037, etc.) The motivation for the combination of Devereux and Crookshanks is because construction in part impacted by the cost of estimation and bidding and resulting contingencies. One of ordinary skill would want multiple bids and careful comparison for to be constructed structure to avoid inefficiency and overpaying. (0003-4)

As per claim 3. Devereux does not explicitly disclose to be built type structures, Crookshanks teaches; The system of claim 1, wherein the specbook data comprises information to construct an exact replica of the to-be-built structure in an event the to-be-built structure is destroyed.  (Information “to” construct is plans ect. Applicant does not claim “an exact replica” Crookshanks 0088 discloses details such as specifications and plans)
The motivation for the combination of Devereux and Crookshanks is because construction in part impacted by the cost of estimation and bidding and resulting contingencies. One of ordinary skill would want multiple bids and careful comparison for a to be constructed structure to avoid inefficiency and overpaying. (0003-4)


As per claim 4, Devereux  and Crookshanks do to teach the elements of home inspection as related to certification; Swahn teaches;
 The system of claim 1, further comprising a home inspector client communicatively coupled to the server, wherein the server further stores and executes additional instructions to: generate a home inspection certification based on the specbook data; and transmit the home inspection certification to a home inspector via the home inspector client.  
(home inspection certification….may not be defined However, information for construction inspection 088 of Swahn)
Here the motivation for the combination is because insurance incurs liability to the insurance company and thus a pre-inspection would assist in providing an accurate risk assessment against loss. (0003)


As per claim 5 Devereux and Crookshanks do not disclose the “home inspector” element that Swahn teaches; The system of claim 1, further comprising a home inspector client communicatively coupled to the server, wherein the server further stores and executes additional instructions to receive the specbook data from a home inspector via the home inspector client.  Swahn(this is intended use, “instructions to receive specbook data, however, see 0088 of Swahn) 
Here the motivation for the combination is because insurance incurs liability to the insurance company and thus a pre-inspection would assist in providing an accurate risk assessment against loss. (0003)

As per claim 6, Devereux does not explicitly disclose “to be built structure” type information. Crookshanks teaches; The system of claim 1, wherein the server further stores and executes additional instructions to: receive information about a change or an addition to the to-be-built structure after an effective date of the to-be-built structure is insured by the selected insurer; update the specbook with the information; and determine, prior to damage occurring to the to-be-built structure and after receiving the information, a change in a cost to rebuild the to-be-built structure based on the information.  
Crookshanks (0048-50 bidding system for completion which can also accept changes in the plans) The motivation for the combination of Devereux and Crookshanks is because construction in part impacted by the cost of estimation and bidding and resulting contingencies. One of ordinary skill would want multiple bids and careful comparison for a to be constructed structure to avoid inefficiency and overpaying. (0003-4) 

As per claim 7 Devereaux discloses; The system of claim 6, wherein the server further stores and executes additional instructions to, in response to the change in the cost to rebuild the to-be-built structure, and prior Page 3 of 9to the damage occurring to the to-be-built structure, automatically update the selected insurance policy based on the change in the cost to rebuild the to-be-built structure.  Deveraux(col. 14 lines 1-15 rebuild costs, or is a choice)

As per claim 22 Devereux discloses;
The system of claim 21, the database further storing: cost data associated with rebuilding the property based on current market prices for materials and labor, wherein the cost data is based on the specbook data; or historical data of trends in market prices for the materials and the labor.  Deveraux(col. 14 lines 1-15 rebuild costs, or is a choice)

As per claim 23 Devereux discloses; The system of claim 22, wherein the server further stores and executes additional instructions to transmit, with the specbook data, the cost data or the historical data to the potential insurer via the insurer client.   Deveraux(col. 14 lines 1-15 rebuild costs, or is a choice) 

As per claim 23 Devereaux discloses; The system of claim 21, wherein the server further stores and executes additional instructions to: receive a price of a raw material associated with the specbook data; compare the price to a valuation threshold for the raw material; and generate an alert in response to the price meeting or exceeding the valuation threshold.  
Devereaux(Col. 11, lines 55-end estimate for repair or costs)





As per claim 24, Devereaux discloses The system of claim 23, wherein the server further stores and executes a second set of additional instructions to: 
receive an updated premium from the selected insurer in response to the alert; and transmit the updated premium to the policy holder via the insuree client.  
Devereau (col. 14 the policies are updated based on changes) 

As per claim 25, Devereaux discloses;
the system of claim 21, wherein the information about the property comprises: a deed for the property; or a picture of at least a portion of the property.   (“or” a picture, col. 9 lines 1-20 discloses a picture)

As per claim 26 Devereau discloses; The system of claim 21, wherein the server further stores and executes additional instructions to: receive, from the policy holder via the insuree client, an addition to the specbook data after the insurance policy is issued;  Col. 11 Devereux lines 15-25 the concept of gathering data regarding an addition to the property )
transmit, to the insurer via the insurer client, the addition to the specbook data; receive, from the insurer via the insurer client, an updated insurance policy, wherein the updated insurance policy includes updated terms or an updated premium; and transmitting, to the policy holder via the insuree client, the updated insurance policy (Devereux col. 11 discloses renovating a room or changing contents and using the data to update the policy) 


Claim 30 is rejected for similar reasons as claims 1, and 21. However, “the displute” lacks antecedent basis? What dispute? However, see Crookshanks 0004 and 0008 for dispute. The motivation would be similar to that provided for claims 1, 21. 

Claims 28-29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Devereaux 10,163162 in view of US Patent Publication 2006/0085322 to Crookshanks and US Patent Publication to Swahn 20090177500 and US Patent Publication 20120143630 to Hertenstein

Claims 28 and 29 are directed to QR codes. Deveraux, Crookshanks and Swahn do not disclose QR code. However, Hertenstein teaches QR codes (0021).
The motivation for the combination is because QR codes help to prevent missing information from being forgotten(0002-3)
						
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Two references have been identified from IP.Com (attached) 
Construction Risk Control 	2009
Analysis of Engineering Costs	1957

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698